Citation Nr: 1648054	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with a depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Board remanded this case in June 2014 for treatment records and a VA examination.  It now returns for appellate review. 


FINDING OF FACT

For the entire appellate period, the Veteran's service-connected PTSD with a depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas including family relations, judgment, thinking and mood, but not by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not higher, for PTSD with a depressive disorder have been satisfied. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a March 2006 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Concerning the duty to assist, the Veteran's service treatment records and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, VA examinations were performed in February 2010, January 2012, and July 2014 that included consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD with a depressive disorder since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in June 2014 to obtain additional records and to afford the Veteran a new VA examination.  All of these actions have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


Higher Rating

The Veteran asserts that a rating greater than 50 percent is warranted for his PTSD with a depressive disorder.  VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD with a depressive disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the Rating Formula, a 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443. (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443. In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a Veteran's symptoms 'play an important role' in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow 'a veteran whose symptoms correspond[ed] exactly to a 30 percent rating' to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make 'an initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas').

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment). 

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported psychiatric symptomatology more closely approximates the criteria for an initial 70 percent rating for the entire period.  In this regard, the evidence reflects that the Veteran's PTSD with a depressive disorder is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. See 38 C.F.R. § 4.130, DC 9411.  See also Fenderson, 12 Vet. App. at 126; 38 C.F.R. § 3.400 (o). 

Specifically, psychiatric and mental health treatment records dated during the appellate period as well as the February 2010, January 2012, and July 2014 VA psychiatric examination reports indicate, in particular, anxiety; depression; isolating behaviors; avoidance behaviors; restricted affect; hypervigilance; exaggerated startle response; occasional suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); thoughts of re-experiencing events, impaired judgment; decreased motivation and mood; decreased concentration; impaired memory and concentration; and greatly diminished social and occupational functioning.  See, e.g., February 2006 outpatient psychological treatment note (noting after service, the Veteran sought treatment for anxiety and depression, he reported losing his temper over returning book at college, anger outbursts, and difficulty maintaining relationships with his spouse and his children); March 2006 private psychological assessment (reporting anxiety, depression, impatience, severe anger issues with past verbal and psychical aggression, memory difficulty, impaired ability to maintain effective relationships, alcohol abuse); February 2010 VA Examination Report (reflecting symptoms including anxiety, depression, flashbacks, intrusive thoughts, avoidance behaviors, hypervigilance, recurrent nightmares, chronic sleep impairment, low energy levels, frequent irritability and anger with outburst at home and at work, impaired memory and concentration; and also noting functional impairment including seriously impaired occupational functioning and significant familial and social impairment including feeling distant and cut off from others with additional feelings of numbness and an inability to have loving feelings toward spouse or daughters); September 2011 psychiatric admission report (describing a diagnosis of generalized anxiety disorder moderate to severe in degree, panic attacks, mild depression, irritability, and mood swings; September 2011 to July 2012 private psychiatric treatment records (describing symptoms including anxiety, irritability, depression, and strained familial relationships); January 2012 VA Examination Report conducted by a VA medical doctor (reflecting symptoms including anxiety, depression, flashbacks, avoidance behaviors, recurrent nightmares, insomnia, frequent irritability and anger; and inability to established and maintain effective relationships);and the July 2014 VA PTSD Disability Benefits Questionnaire (DBQ) (noting symptoms including sleep disturbance, irritability and outbursts of anger, avoidance behaviors, re-experiencing, restricted affect, isolating behaviors, hypervigilance, moderate to severe anxiety, impaired concentration, and disturbances of motivation and mood).  Furthermore, the September 2012 examining VA psychologist explicitly noted that the Veteran's difficulty controlling his temper and mood has destroyed his interpersonal relationships.  See July 2014 VA PTSD DBQ. See also 38 C.F.R. § 4.130, Diagnostic Code 9411.

Furthermore, lay statements from the Veteran and his spouse further demonstrate the severity his PTSD symptoms.  He noted in his November 2011 Appeal to the Board (VA Form 9) that his wife of 40 years could no longer tolerate his anxiety and emotional outbursts, his daughters no longer wanted to communicate with him, that he was on medication for anxiety and depression, and that his condition had destroyed his life.  He further reported in an August 2012 statement that he had been living alone despite being married and that his wife could not handle his mood swings, his relationship with his daughters was strained, and he reported depression and suicidal thoughts regularly.  

The Veteran's spouse also submitted lay statements.  In a December 2006 statement, she noted that the Veteran was very angry and abusive toward her, and verbally and physically abusive toward their daughter when he returned home from deployment to the Philippines and Vietnam.  She further noted high anxiety, irritability at home and at work, depression, alcohol abuse, strained familial and social relationships, and incidents of domestic violence including involving a firearm.   

Then, in a March 2015 statement, the Veteran's spouse further detailed the Veteran's PTSD symptoms during the period at issue.  She noted extreme irritability, isolating behaviors, impaired social and occupational functioning.  See March 2015 Statement from Veteran's spouse.  In this regard, the Veteran and his spouse are competent to report on factual matters of which they have firsthand knowledge, e.g., observing psychiatric symptomatology such as anger, social isolation, irritability, and memory impairment.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds these lay statements to be credible, as they are essentially consistent with the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).

The Board also notes that there is evidence of record reflecting more moderate symptomatology, notably the January 2012 and June 2014 VA examiners' endorsement of the rating a 50 percent rating for the Veteran's PTSD.  However, the Board finds that these determinations did not account for the lay testimony of the Veteran's spouse or the private treatment records from 2011 to 2012.  Significantly, the most recent VA examination in June 2014, upon which the Veteran's current 70 percent rating is based, identified symptomatology and manifestations of his PTSD that are entirely consistent with the prior medical and lay evidence of record, including persistent shame and anger related to an in-service sexual assault, chronically feelings of  degraded with difficulties managing his mood around others, depressed mood, anxiety, suspiciousness, paranoia of others, panic attacks, sleep impairment, , disturbances of motivation and mood, difficulty in adapting to stressful circumstances, persistent anger and difficulty managing his temper, difficulty concentrating and retaining information, and an inability to establish and maintain effective relationships. See June 2014 VA PTSD DBQ. 

The Board thus finds that the probative medical and lay evidence establishes that, for the appellate period, the Veteran's PTSD with a depressive disorder has been productive of symptoms including occasional suicidal ideation, impaired judgment and impulse control resulting in unprovoked irritability, which result in difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. When resolving doubt in favor of the Veteran, the Board finds that these symptoms and manifestations, coupled with his additional documented symptoms including anxiety, depression, difficulty sleeping, isolating behaviors, recurrent intrusive memories of the traumatic event and re-experiencing the traumatic event, avoidance behaviors, restricted affect, hypervigilance, exaggerated startle response, decreased motivation and mood, persistent inability to experience positive emotions, decreased concentration, and impaired short-term memory, most closely approximate occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411. See also Mauerhan, 16 Vet. App. 436 (holding that, for the Board to assign a specific rating, it need not find all or even some of the symptoms present; rather, it only need find that the functional effect of the symptomatology justifies a particular rating).  Accordingly, the competent evidence shows the Veteran's disability at least as likely as not meets the criteria for a higher 70 percent rating for PTSD throughout the rating period.  See 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The Veteran's claim is therefore granted.

Despite the evidence warranting a 70 percent rating, the VA examiners selected the occupational and social impairment rating criteria for less than a 100 percent rating.  The Veteran was employed full time prior to retirement and a VA examiner noted that he was able to maintain employment despite his condition.  His appearance was generally normal throughout the examinations, his memory difficulties were minor, and he was able to accomplish activities of daily living including going grocery shopping and meeting his wife for lunch.  Thus, because the Veteran's symptoms are not the same or equivalent in severity to the symptomology corresponding to a 100 percent rating, and do not result in total occupational and social impairment, the criteria for a 100 percent rating are not more nearly approximated.  See 38 C.F.R. § 4.130, DC 9435; Vazquez-Claudio, 713 F.3d at 116, 188.  Rather, the preponderance of the evidence shows that the Veteran's PTSD with a depressive disorder more nearly approximates the criteria for a 70 percent rating under DC 9411 and the General Rating Formula.  See 38 C.F.R. § 4.130.

The evidence shows that the Veteran's PTSD with a depressive disorder has not met or approximated the criteria for a rating greater than 70 percent at any point during the pendency of this claim, for the reasons explained above.  Rather, it has more nearly approximated the criteria for a 70 percent rating throughout this period.  Thus, staged ratings are not appropriate for the time period under review.  See Fenderson, 12 Vet. App. at 126.  

Referral of the Veteran's PTSD with a depressive disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b).  In this regard, as explained above, the Veteran's symptoms as well as their effects on occupational and social functioning and general level of severity are contemplated by the General Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411, General Rating Formula.  Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral absent evidence that it produces disability distinct from, or more severe than, the levels of disability contemplated by the schedular criteria such as to render their application impractical.  Here, the evidence shows that the Veteran does not have signs, symptoms, or functional impairment resulting in disability distinct from, or more severe than, the disability picture contemplated by a 70 percent rating under the General Rating Formula, such as to render application of the regular schedular standards impractical.  

The degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Thus, the schedular criteria are generally assumed to adequately account for an individual's circumstances, even if they do not specifically address such circumstances or challenges unique to the claimant. See id.; 38 C.F.R. § 4.1; cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).

In short, there is no indication that the Veteran's symptoms and clinical findings are so exceptional or unusual in relation to the schedular criteria such as to render application of the rating schedule impractical.  Thus, as the first Thun factor is not satisfied, consideration of the other Thun factors is moot, and the Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.


ORDER

Entitlement to an initial disability rating of 70 percent for PTSD with a depressive disorder is granted, subject to the law governing payment of monetary benefits.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


